DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 27-32 are added leaving claims 1-8, 10-18, 20 and 23-32 pending in this application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7-8, 11, 14, 17-18 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,346,542. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent is narrower in scope and could be used to reject claims 1, 4, 7-8, 11, 14, 17-18 and 25-26 of the current application.
Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,346,542. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the patent is narrower in scope and could be used to reject claims 2 and 12 of the current application.
Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,346,542. Although the claims at issue are not identical, claim 3 of the patent is narrower in scope and could be used to reject claim 3 of the current application.
Claims 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,346,542. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the patent is narrower in scope and could be used to reject claims 5 and 15 of the current application.
Claims 6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,346,542. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the patent is narrower in scope and could be used to reject claims 6 and 16 of the current application.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the patent is narrower in scope and could be used to reject claims 1 and 11 of the current application.
Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the patent is narrower in scope and could be used to reject claims 2 and 12 of the current application.
Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the patent is narrower in scope and could be used to reject claims 3 and 13 of the current application.
Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the patent is narrower in scope and could be used to reject claims 4 and 14 of the current application.
Claims 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, claim 10 of the patent is narrower in scope and could be used to reject claims 5 and 15 of the current application.
Claims 6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the patent is narrower in scope and could be used to reject claims 6 and 16 of the current application.
Claims 7 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the patent is narrower in scope and could be used to reject claims 7 and 17 of the current application.
Claims 8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the patent is narrower in scope and could be used to reject claims 8 and 18 of the current application.
Claims 10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the patent is narrower in scope and could be used to reject claims 10 and 20 of the current application.
Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 10,346,542. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 24 of the patent is narrower in scope and could be used to reject claims 23 and 24 of the current application.
Claims 27, 28, 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,515,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent is narrower in scope and could be used to reject claims 27, 28, 30 and 31 of the current application.
Claims 29 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,515,156 in view of Kass et al. (U.S. Patent Application Publication 2008/0012701). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent is narrower in scope and could be used to reject claims 27, 28, 30 and 31 of the current application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 10, 11-13, 16, 20 and 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conway et al. (U.S. Patent Application Publication 2009/0103709) in view of Isenberg (U.S. Patent 8,843,372) in further view of Quittek et al. (U.S. Patent Application Publication 2007/0071212).
As per claims 1 and 11, Conway et al. discloses:
A method of automatically analyzing dialog between humans to establish a metric indicative of suitability of virtual agent to interact with a customer in place of a human agent, value of the metric based on stored human-to-human conversation records, the method comprising: 
accessing a corpus of human-to-human conversations (Paragraphs [0118 -0119] - all calls over a specified period of time are accessed and analyzed. The calls are between two humans, a customer and a CSR); 
scoring, using one or more processing units, individual conversations in the corpus according to one or more metrics, each of the one or more metrics being indicative of at least one dialogue characteristic selected from duration, sentiment, and complexity, to produce a respective metric score for each selected dialogue characteristic for individual conversations in the corpus; (Paragraph [0119] and Figure 30 - Call Length, Distress Events, Time in Distress and Non-Interaction Time are all metrics indicative of either duration or sentiment); and 
(Paragraph [0119] and Figure 30 - Call Length, Distress Events, Time in Distress and Non-Interaction Time are all metrics that have average values computed).
Outputting the representative value of the one or more metrics (Paragraph [0119] and Figure 30 - Call Length, Distress Events, Time in Distress and Non-Interaction Time are all metrics that have average values computed and displayed).
Conway et al. fails to disclose:
Producing a workflow score for the individual conversations in the corpus by scoring, using one or more processors, the individual conversations in the corpus according to a likelihood that at least a portion of the one or more individual conversations includes an algorithmic series of communications between the two humans to accomplish a task;
Outputting the workflow score, the workflow score indicative of the suitability of the virtual agent to interact with the customer in place of the human agent for the individual conversation.;
However, Isenberg in the same field of endeavor teaches:
Producing a workflow score for the individual conversations in the corpus by scoring, using one or more processors, the individual conversations in the corpus according to a likelihood that at least a portion of the one or more individual conversations includes an algorithmic series of communications between the two humans to accomplish a task; (Column 15, lines 25-61, Column 16, lines 15-39 and column 17, lines 3-30 - turns, turn arrays, pauses, duration, speaker and question turns are all metrics that represent a likelihood of accomplishing a task);
Outputting the workflow score (Column 15, lines 25-61, Column 16, lines 15-39, column 17, lines 3-30 and Column 19, lines 33-66 - turns, turn arrays, pauses, duration, speaker and question turns are all metrics that represent a likelihood of accomplishing a task. The corpus and its metrics can be retrieved or displayed as necessary);
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Conway et al. with the metrics of Isenberg because 
The combination fails to explicitly disclose:
the workflow score indicative of the suitability of the virtual agent to interact with the customer in place of the human agent for the individual conversation.
However, Quitteck et al. In the same field of endeavor teaches:
 the workflow score indicative of the suitability of the virtual agent to interact with the customer in place of the human agent for the individual conversation (Claim 1 and paragraphs [0014-0021] – the conversation pattern is analyzed to determine whether or not the caller could be a virtual agent and if so, the call is terminated. Since ability to hold a particular conversation is the same as the suitability for a virtual agent to be utilized in that capacity, this reads on the limitation).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Conway et al. and Isenberg with the virtual agent conversation determination of Quitteck et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
Claim 11 is directed to a general purpose computer executing the method of claim 1, so is rejected for similar reasons.

As per claims 2 and 12, the combination of Conway et al., Isenberg and Quitteck et al. teaches all of the limitations of claims 1 and 11 above. The combination fails to explicitly disclose:
the corpus comprises over 1,000 individual conversations. 
The combination of Conway et al. and Isenberg discloses the claimed invention except for the size of the corpus being greater than 1000 conversations. It would have been an obvious matter of design choice for the corpus to consist of more than 1000 conversations, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

As per claims 3 and 13, the combination of Conway et al., Isenberg and Quitteck et al. teaches all of the limitations of claims 1 and 11 above. Conway et al. in the combination further discloses:
for an individual conversation, one of the humans is a customer and the other one of the humans is a customer service (Paragraphs [0118-0120] and Figures 31 & 33 - a claim inquiry is where the customer asks one or more questions of the CSR (agent)). 

As per claims 6 and 16, the combination of Conway et al., Isenberg and Quitteck et al. teaches all of the limitations of claims 1 and 11 above. Conway et al. in the combination further discloses:
one or more of the individual conversations is stored in the corpus as a text record generated from speech-to-text analysis of spoken communication between two humans (Paragraph [0093]).

As per claims 10 and 20, the combination of Conway et al., Isenberg and Quitteck et al. teaches all of the limitations of claims 1 and 11 above. Conway et al. in the combination further discloses:
The respective metric score for each selected characteristic has a range of values across the individual conversations and the respective metric scores are separated into at least two groups, wherein a size of each group is proportional to a number of individual conversations, out of the total number of conversations in the corpus, that belong to the respective group (Figure 30 and paragraph [0119] - the top 10% of calls according to the distress event metric are identified, so there is a top 10% group and a bottom 90% group).

As per claims 23 and 24, the combination of Conway et al., Isenberg and Quitteck et al. teaches all of the limitations of claims 1 and 11 above. Isenberg in the combination further discloses:
the sequence of dialogue turns is characterized by a number and order of dialogue turns in the sequence that contain at least one question (Column 15, lines 25-61, Column 16, lines 15-39 and column 17, lines 3-30 - turns, turn arrays, pauses, duration, speaker and question turns are all metrics that represent a likelihood of accomplishing a task.)

As per claims 25 and 26, the combination of Conway et al., Isenberg and Quitteck et al. teaches all of the limitations of claims 23 and 24 above. Isenberg in the combination further discloses:
the sequence of dialogue turns is characterized by a number and order of dialogue turns in the sequence that lack questions (Column 15, lines 25-61, Column 16, lines 15-39 and column 17, lines 3-30 - turns, turn arrays, pauses, duration, speaker and question turns are all metrics that represent a likelihood of accomplishing a task).

Claims 4, 8, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conway et al. (U.S. Patent Application Publication 2009/0103709). Isenberg (U.S. Patent 8,843,372) and Quittek et al. (U.S. Patent Application Publication 2007/0071212) in view of Alonso et al. (U.S. Patent 8,086,462).
As per claims 4 and 14, the combination of Conway et al., Isenberg and Quitteck et al. teaches all of the limitations of claims 1 and 11 above. The combination fails to explicitly disclose:
representative value is indicative of difficulty in replacing the customer service agent with a virtual agent.
However, Alonso et al. in the same field of endeavor teaches:
representative value is indicative of difficulty in replacing the customer service agent with a virtual agent (Column 7, lines 39-54 - number of turns is indicative of complexity and therefore the difficulty in creating a virtual agent).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Conway et al. and Isenberg with the metric of Alonso et al. because using a turn based analysis of call trends allows for the refinement of scripts and streamlining of processes.

As per claims 8 and 18, the combination of Conway et al., Isenberg and Quitteck et al. teaches all of the limitations of claims 1 and 11 above. The combination fails to explicitly disclose:
the one or more metrics comprise a complexity score that represents a level of complexity in one or more of the individual conversations .

the one or more metrics comprise a complexity score that represents a level of complexity in one or more of the individual conversations (Column 7, lines 39-54 - number of turns is indicative of complexity and therefore the difficulty in creating a virtual agent).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Conway et al. and Isenberg with the metric of Alonso et al. because using a turn based analysis of call trends allows for the refinement of scripts and streamlining of processes.

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conway et al. (U.S. Patent Application Publication 2009/0103709), Isenberg (U.S. Patent 8,843,372) and Quittek et al. (U.S. Patent Application Publication 2007/0071212) in further view of Freedman et al. (U.S. Patent Application Publication 2004/0249650).
As per claims 5 and 15, the combination of Conway et al., Isenberg and Quitteck et al. teaches all of the limitations of claims 1 and 11 above. The combination fails to explicitly disclose:
one or more of the individual conversations is stored in the corpus as a live text chat between two humans.
However, Freedman et al. in the same field of endeavor teaches:
one or more of the individual conversations is stored in the corpus as a live text chat between two humans (Paragraphs [0039-0040] and figures 2A & 2B).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Conway et al. and Isenberg with the chat analysis of Freedman et al. because analyzing all forms of customer interaction provides a more complete picture of CSR duties.

Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conway et al. (U.S. Patent Application Publication 2009/0103709), Isenberg (U.S. Patent 8,843,372) and Quittek et al. (U.S. Patent Application Publication 2007/0071212) in view of Stent et al. (U.S. Patent Application Publication 2010/0131274).
As per claims 7 and 17, the combination of Conway et al., Isenberg and Quitteck et al. teaches all of the limitations of claims 1 and 11 above. Conway et al. in the combination further discloses:
the accessing comprises converting one or more log files into a different file format (Paragraph [0093] - it converts from audio to text)
 The combination fails to explicitly disclose:
a format that divides the human-to-human conversations into dialogue turns, each of the dialogue turns assigned to one of the humans that generated the dialogue included in the respective dialogue turn.
However, Stent et al. in the same field of endeavor teaches:
a format that divides the human-to-human conversations into dialogue turns, each of the dialogue turns assigned to one of the humans that generated the dialogue included in the respective dialogue turn (Paragraph [0029] and figures 5A-5F).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Conway et al. and Isenberg with the turn separation of Stent et al. because turn separation allows for improved task analysis.

Claims 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conway et al. (U.S. Patent Application Publication 2009/0103709) in view of Isenberg (U.S. Patent 8,843,372) and Quittek et al. (U.S. Patent Application Publication 2007/0071212) in view of Kass et al. (U.S. Patent Application Publication 2008/0012701).
As per claims 27 and 30, the combination of Conway et al., Isenberg and Quitteck et al. teaches all of the limitations of claims 1 and 11 above. The combination fails to explicitly disclose but Kass et al. in the same field of endeavor teaches:
presenting representation of the one or more metrics in a graphical user interface (GUI) (Figures 4, 5 & 6 and Paragraphs [0069]-[0078]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Conway et al., Isenberg and Quitek with the GUI of Kass et 

As per claims 28 and 31, the combination of Conway et al., Isenberg, Quitteck et al. and Kass et al. teaches all of the limitations of claims 27 and 30 above. Kass et al. in the combination further discloses:
presenting a dashboard showing multiple metrics for a plurality of the individual conversations (Figure 6 and Paragraphs [0074-0078] – The dashboard displays multiple metrics for one or more conversations)

As per claims 29 and 32, the combination of Conway et al., Isenberg, Quitteck et al. and Kass et al. teaches all of the limitations of claims 27 and 30 above. Kass et al. in the combination further discloses:
the representation includes at least one of a pie chart and a bar graph (Figures 4, 5 & 6 – all contain either a bar chart or a pie chart).

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 10/14/2021, with respect to the rejection of claims 1-3, 6, 10, 11-13, 16, 20 and 23-26 under 35 U.S.C. 103 have been fully considered and are not persuasive. While Quitek et al. does utilize energy calculations, it does these to determine when a caller is talking (i.e. is acting as a Voice Activity Detector) in order to identify the calling behavior of the caller.  The conversational pattern of the call, both in duration and content, is then compared to an expected conversational pattern and the caller is determined to be a virtual agent if the conversational pattern does not match the expected template. The Examiner notes that this is broadly how the current application determines its workflow score (matching expected patterns of question turns). See Paragraphs [0009]-[0020]. Therefore, Quitek et al. does meet the limitation in question and the rejection is maintained.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677